Citation Nr: 0601504	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  99-16 923	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a claimed left hip 
disorder.  

2.  Entitlement to service connection for claimed Guillain-
Barre Syndrome.  

3.  Entitlement to a rating in excess of 40 percent for the 
service-connected residuals of a partial diskectomy at L5 - 
S1 and laminectomies at L4 - L5.  

4.  Entitlement to a total rating due to unemployability 
caused by service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1983.  

This case was previously before the Board of Veterans' 
Appeals (Board) in March 2001 and February 2004.  

Each time, it was remanded for further development.  
Following the requested development, the RO or the Appeals 
Management Center (AMC) Resource Unit in Bay Pines, Florida, 
confirmed and continued the denial of entitlement to service 
connection for left hip disability and for Guillain-Barre 
syndrome.  

It also confirmed and continued the 40 percent rating for the 
veteran's service-connected residuals of a partial diskectomy 
at L5-S1 and laminectomies at L4-L5.  Finally, it confirmed 
and continued its denial of entitlement to a TDIU.  
Thereafter, the case was returned to the Board for further 
appellate action.  

In January 2001, the veteran had a hearing before one of the 
undersigned Veterans Law Judges.  The hearing was held at the 
Board in Washington, D.C.  

In July 2003, the veteran had a hearing at the RO before a 
Veterans Law Judge who no longer works for the Board.  In 
September 2005, the veteran was notified of that fact and was 
offered an opportunity to attend a hearing before another 
Veterans' Law Judge; however, he declined that offer.   

The following issues are addressed in the REMAND portion of 
this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC:  1) 
service connection for left hip disability; 2) a rating in 
excess of 40 percent for the service-connected residuals of a 
partial diskectomy at L5 - S1 and laminectomies at L4 - L5; 
and 3) a TDIU rating.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested Guillain-
Barre syndrome in service or for many years thereafter.  

2.  The currently demonstrated Guillain-Barre syndrome is not 
shown to be due to any event or incident of the veteran's 
period of active service.  

3.  The veteran's Guillain-Barre syndrome is not shown to 
have been caused or aggravated by his service-connected 
residuals of a partial diskectomy at L5 - S1 and 
laminectomies at L4 - L5.  



CONCLUSION OF LAW

The veteran's disability manifested by Guillain-Barre 
syndrome is not due to disease or injury that was incurred in 
or aggravated by service, nor may it be presumed to have been 
so incurred; nor it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

Prior to consideration of the merits of the veteran's claim 
of entitlement to service connection for Guillain-Barre 
syndrome, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development of 
that claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in May 2001, April 2002, and February 2004, 
the RO and AMC in Washington, D.C., notified the veteran and 
his representative of the information and evidence necessary 
to substantiate a claim for VA benefits.  

In particular, the veteran was informed that in order to 
establish service connection for a particular disability, the 
evidence had to show the following:  1) that the veteran had 
had an injury in military service or that he had a disease 
that began in or was made worse by military service; or that 
there was an event in service which caused injury or disease; 
2) that the veteran had current physical or mental 
disability; and 3) that there was a relationship between the 
current disability and an injury, disease, or event in 
service.  

The RO and AMC also notified the veteran and his 
representative of the following:  (1) the information and 
evidence not of record that was necessary to substantiate the 
veteran's specific claim; (2) the information and evidence 
that the VA would seek to provide, such as records held by 
Federal agencies; (3) the information and evidence that the 
veteran needed to provide, such as employment records and 
records of his treatment by private health care providers; 
and (4) the need to furnish the VA any other information or 
evidence in the veteran's possession that pertained to his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO and AMC noted, however, that it was ultimately the 
veteran's responsibility to make sure that it received all of 
the evidence necessary to support his claim, which wasn't in 
the possession of a Federal department or agency.  

The RO and AMC told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
They also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

In addition to the foregoing letters, the RO and AMC issued 
the veteran and his representative a Statement of the Case 
(SOC) in September 2002; a Supplemental Statement of the Case 
(SSOC) in June 2005; and a copy of the Board's February 2004 
remand.  Such documents further notified the veteran and his 
representative of the evidence needed to establish 
entitlement to service connection for Guillain-Barre 
syndrome.  Indeed, the SOC and the SSOC set forth the 
relevant text of 38 C.F.R. § 3.159.  

The SOC and SSOC also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

After reviewing the record, the Board finds that the VA has 
met its duty to assist the veteran in the development of 
evidence necessary to support his claim.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  In this regard, he 
has not identified any further outstanding evidence (that has 
not been sought by the VA), which could be used to support 
any of his increased rating claims.  

Given the efforts by the RO and AMC to develop the record, 
there is no reasonable possibility that further development 
would lead to any additional relevant evidence with respect 
to the issue on appeal.  As such, further action is 
unnecessary in order to meet the VA's statutory duty to 
assist the veteran in the development of that issue.  See, 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

Therefore, there is no prejudice to the veteran due to a 
failure to assist him with the claim of service connection 
for Guillain-Barre syndrome.  See Mayfield v. Nicholson, No. 
02-1077 (Fed. Cir. April 14, 2005) (discussing prejudicial 
error).  Accordingly, the Board will proceed to the merits of 
the appeal.  


II.  The Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

As noted above, in order to establish service connection, 
there must be competent evidence of current disability 
(generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza.  

For certain disabilities, such as organic diseases of the 
nervous system, service connection may be presumed when such 
disability is shown to a degree of 10 percent or more within 
one year of the veteran's discharge from service.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated that when a service-
connected disorder causes an increase in disability to a non-
service-connected condition, such an increase is to be 
treated as if service connected.  In such cases, the veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

In this case, the service medical records are negative for 
any complaints or clinical findings of Guillain-Barre 
syndrome.  Such a disorder was not clinically reported until 
October 1994, when the veteran was hospitalized at the 
Columbia VA Medical Center (MC).  

Although the veteran continues to be followed by the VA 
Neurology service, there is no competent evidence on file 
that his Guillain-Barre syndrome is due to any event or 
incident of his period of service.  

The primary thrust of the veteran's assertions is that the 
Guillain-Barre syndrome is the result of his service-
connected low back disability.  However, the record is also 
negative for any competent evidence to support these lay 
assertions.  

Indeed, the only reports that the veteran's Guillain-Barre 
syndrome is related to service or to service-connected 
disability come from the veteran.  As a layman, however, he 
is only qualified to report on matters which are capable of 
lay observation.  He is not qualified to render opinions 
which require medical expertise, such as the diagnosis or 
cause of a particular disability.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Therefore, his opinion, without more, cannot be considered 
competent evidence of service connection.  Absent such 
evidence, service connection is not warranted.  

In arriving at this decision, the Board notes that in its 
February 2004 remand, it had directed the AMC to schedule 
examinations to determine the etiology of a claimed left hip 
disorder.  The Board also directed the AMC to schedule the 
veteran for examinations to determine the extent of his 
service-connected low back disability and to determine 
whether the veteran's service-connected disabilities 
precluded him from obtaining or maintaining substantially 
gainful employment.  In order to accord the veteran every 
consideration, the Board also directed that the AMC to obtain 
additional evidence and to schedule a VA examination to 
determine the etiology of his Guillain-Barre syndrome.  

VA examinations are scheduled when the medical evidence 
accompanying a particular claim is not adequate for rating 
purposes. 38 C.F.R. 3.326(a) (2005).  

In June 2005, the AMC notified the veteran that he was being 
scheduled for an examination at a VA medical facility.  In so 
doing, the AMC told the veteran to notify the medical 
facility if he was unable to keep the appointment.  

The AMC also informed the veteran of the potential 
consequences for failing to report for the examination 
without good cause.  In this regard, the AMC referred the 
veteran to 38 C.F.R. § 3.655 (2005).  

Despite the foregoing notice, the veteran failed to report 
for the examination scheduled for January 2005.  

In June 2005, the RO denied service connection for Guillain-
Barre syndrome and sent the veteran an SSOC concerning that 
action.  

In a July 2005 statement, the veteran explained that he had 
been unable to report for the VA examination because he had 
just entered a rehabilitation program.  Nevertheless, he 
stated that he was still interested in such an examination.  

After reviewing the record, however, the Board finds that 
scheduling another VA examination is not indicated to 
determine the medical question presented in this issue.  

At first, such a decision might appear to be a violation of 
the Court's holding in Stegall v. West , 11 Vet. App. 268 
(1998) (As a matter of law, the veteran has a right to 
compliance with the directives set forth in a Board remand).  
However, further review of the record shows that the veteran 
will not be harmed by the failure to reschedule him for an 
examination.  Stegall at 271.  Unlike the facts in Stegall, 
and unlike the facts concerning the other issues in this 
appeal, which are being remanded, the appellant's claim of 
entitlement to service connection for Guillain-Barre syndrome 
is not frustrated by any failure to adhere to the Board's 
remand order.

Following the Board's February 2004 remand, the AMC 
specifically requested that the veteran submit evidence 
showing Guillain-Barre syndrome in and after service.  
Although the AMC received additional VA treatment records; 
records from a private health care provider, A. H. C., M.D.; 
and records from the Social Security Administration, such 
evidence remained negative for any complaints or clinical 
findings of Guillain-Barre syndrome prior to the mid-1990's.  
When considered with the evidence that was previously on 
file, such evidence did not even suggest that the veteran's 
Guillain-Barre syndrome was in any way related to service or 
to service-connected disability.  

Absent any competent evidence suggesting the potential for 
service connection, the Board finds that additional 
rescheduling of an examination is not necessary.  It would 
unnecessarily impose additional burdens upon the VA with no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, the Board 
finds that an additional VA examination is unnecessary to 
decide the veteran's claim of entitlement to service 
connection for Guillain-Barre syndrome.  


ORDER

Service connection for Guillain-Barre syndrome is denied.  


REMAND

As noted hereinabove, the veteran is also seeking service 
connection for left hip disability; an increased rating in 
excess of 40 percent for the service-connected residuals of a 
partial diskectomy at L5 - S1 and laminectomies at L4 - L5; 
and a TDIU rating.  

In its February 2004 remand, the Board ordered that a VA 
examination be scheduled to determine the nature, severity, 
and etiology of any left hip disorder found to be present.  

The Board also ordered that examination to evaluate the 
severity of the veteran's service-connected low back 
disability.  The Board deferred action on the TDIU claim, 
pending the requested development.  
In January 2005, AMC notified the veteran that he was going 
to be scheduled for a VA examination.  AMC further notified 
him of the potential consequences of failing to report for 
such an examination and referred him to the applicable VA 
regulation, 38 C.F.R. § 3.655.  

He was informed that if he wished to be rescheduled, VA would 
do its best to accommodate his schedule.  However, he was not 
informed of the time limits which he had to reschedule such 
an examination. 

Later in January 2005, the veteran failed to report for a VA 
examination which had been scheduled in conjunction with his 
claim of entitlement to service connection for left hip 
disability and with his claim of entitlement to an increase 
rating for his service-connected low back disability.

In the June 2005 SSOC, the veteran was informed that the AMC 
Resource Unit in Bay Pines, Florida, had denied his claims, 
in part, due to his fail to report for the scheduled VA 
examination.  

In a letter received at the Board in July 2005, the veteran 
stated that he had been unable to report for the scheduled VA 
examination, because he had just entered rehabilitation and 
could not be released to make the appointment.  He then 
requested that such examination be rescheduled. 

In light of the foregoing, the Board finds that the veteran 
should be afforded another opportunity to appear for a VA 
examination in order fairly decide these remaining claims of 
some substance.  

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to schedule the veteran for a VA 
examination for the purpose of 
ascertaining the current extent of 
severity of the service- connected low 
back disability, and the nature, extent 
of severity and etiology of any left hip 
disorder(s) which may be present to 
include vascular necrosis and whether 
such disorder(s) is/are secondary to the 
service-connected low back disability.  

The claims file, copies of the previous 
and amended criteria for rating 
disabilities of the spine to include 
intervertebral disc syndrome, copies of 
the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2005), and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is 
requested that the examiner address the 
following medical issues:

(a)  Does the service-connected low 
back disability involve only the 
joint structure, or does it also 
involve the muscles and nerves?

(b)  Does the service-connected low 
back disability cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of 
these manifestations on the ability 
of the appellant to perform average 
employment in a civil occupation?  
If the severity of these 
manifestations cannot be quantified, 
the examiner should so indicate.

(c)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested 
on movement of the joints, the 
presence and degree of, or absence 
of, muscle atrophy attributable to 
the service-connected low back 
disability, the presence or absence 
of changes in condition of the skin 
indicative of disuse due to the 
service- connected low back 
disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due 
to pain attributable to the service-
connected low back disability.

(d)  The examiner is also requested 
to comment upon whether or not there 
are any other medical or other 
problems that have an impact on the 
functional capacity affected by the 
service-connected low back 
disability, and if such overlap 
exists, the degree to which the 
nonservice-connected problem(s) 
creates functional impairment that 
may be dissociated from the 
impairment caused by the service-
connected low back disability.  If 
the functional impairment created by 
the nonservice-connected problem(s) 
cannot be dissociated, the examiner 
should so indicate.

(e)  The examiner must be requested 
to opine as to whether the veteran's 
postoperative residuals of a partial 
diskectomy at L5-S1 and 
laminectomies at L4-5 are manifested 
by:  

(i)  intervertebral disc 
syndrome with incapacitating 
episodes having a total 
duration of at least six weeks 
during the past 12 months; 

(ii)  residuals of fractured 
vertebra with cord involvement, 
bedridden, or requiring long 
leg braces; 

(iii)  residuals of fractured 
vertebra with cord involvement, 
abnormal mobility requiring 
neck brace (jury mast); 

(iv)  ankylosis of the spine at 
an unfavorable angle with 
marked deformity and 
involvement of major joints 
(Marie- Strumpell type) or 
without other joint involvement 
(Bechterew type); 

(v)  ankylosis of the spine at 
a favorable angle; and/or 

(vi)  neurological 
disabilities, including, but 
not limited to, bowel or 
bladder impairment (the 
examiner is asked to use the 
most appropriate neurologic 
code or codes).

(f)  The examiner must be requested 
to opine as to whether the veteran 
currently has a left hip 
disorder(s), to include vascular 
necrosis and osteoarthritis, and if 
so, whether it is/they are related 
to the veteran's period of active 
duty service, or if preexisting 
service, was/were aggravated 
thereby, or is proximately due to or 
the result of the service connected 
postoperative residuals of a partial 
diskectomy at L5-S1 and 
laminectomies at L4-5.  If no such 
causal relationship is determined to 
exist, the examiner must express an 
opinion as to whether the service-
connected low back disability 
aggravates any left hip disorder(s) 
found on examination.  If such 
aggravation is determined to be 
present, the examiner must address 
the following medical issues:

(i)  The baseline 
manifestations which are due to 
the effects of any left hip 
disorder(s) found on 
examination;
(ii)  The increased 
manifestations which, in the 
examiner's opinion, are 
proximately due to the service-
connected low back disability 
based on medical 
considerations; and

(iii)  The medical 
considerations supporting an 
opinion that increased 
manifestations of any left hip 
disorder(s) found on 
examination is/are proximately 
due to the service-connected 
low back disability.

The orthopedic specialist is free to 
consult with another medical 
specialist such a neurologist if 
he/she feels such consultation is 
warranted in order to respond to the 
above medical issues.

Any opinions expressed by the 
examiner(s) must be accompanied by a 
complete rationale.

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VA's duty to assist the 
veteran is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
contained 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107 are fully complied with 
and satisfied.  

3.  After undertaking any further 
development deemed essential in addition 
to that specified above, the RO should 
readjudicate the claim for an increased 
rating in excess of 40 percent for 
postoperative residuals of a partial 
diskectomy at L5-S1 and laminectomies at 
L4-5; the claim for a TDIU rating and the 
claim of service connection for a left 
hip disability.  If the benefits 
requested on appeal are not granted to 
the veteran's satisfaction, the AMC 
should issue an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations pertinent 
to the claims currently on appeal.  The 
veteran should be afforded a reasonable 
opportunity to respond thereto.  
Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


_______________________________        
________________________________
             STEVEN L. COHN                               
LAWRENCE M. SULLIVAN             
             Veterans Law Judge                                         
Veterans Law Judge               
       Board of Veterans' Appeals                              
Board of Veterans' Appeals


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


